Exhibit 10.1

FIRST AMENDMENT dated as of March 31, 2015 (this “First Amendment”), to the
Credit Agreement dated as of December 15, 2014 (as it may be further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Willbros Group, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, KKR Credit Advisors (US) LLC, as Arranger (the
“Arranger”), and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders are parties
to the Credit Agreement, pursuant to which the Lenders made Tranche B Loans to
the Borrower.

WHEREAS, the Borrower has requested that the testing of the financial covenants
set forth in Sections 6.15 and 6.16 of the Credit Agreement be suspended during
the Covenant Test Suspension Period (as defined herein).

WHEREAS, pursuant to, and in compliance with the requirements of, Section 10.01
of the Credit Agreement, the Lenders party hereto, which constitute at least the
Majority Lenders, are willing to agree to such request, in each case on the
terms and subject to the conditions set forth herein.

WHEREAS, as a condition to the effectiveness of this First Amendment, the
Borrower and the Lenders have entered into the Subscription Agreement (as
defined herein) and the other Equity Documents (as defined herein), pursuant to
which the Lenders shall have the option to acquire and the Borrower shall issue
certain Equity Interests to the Lenders on the terms set forth therein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings assigned to such terms
in the Credit Agreement.

SECTION 2. Amendments to Credit Agreement. As of the First Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:

““Borrower Board” means the Board of Directors of the Borrower.”



--------------------------------------------------------------------------------

““Covenant Test Suspension Period” means the fiscal quarters ending December 31,
2014, March 31, 2015, June 30, 2015, September 30, 2015, December 31, 2015 and
March 31, 2016.”

““Equity Documents” means the Subscription Agreement and the Registration Rights
Agreement.”

““First Amendment” means the First Amendment dated as of March 31, 2015, to this
Agreement.

““First Amendment Effective Date” means March 31, 2015.”

““Lender Designee” has the meaning set forth in Section 5.15(b).”

““New Loan” has the meaning set forth in Section 2.19(c).”

““Old Loan” has the meaning set forth in Section 2.19(c).”

““Observer” has the meaning set forth in Section 5.15(a).”

““Prepayment Premium” has the meaning set forth in Section 2.06(f)(iii).”

““Registration Rights Agreement” means the Registration Rights Agreement dated
as of the First Amendment Effective Date, by and among the Borrower, KKR Credit
Advisors (US) LLC, and the Stockholders (as defined therein) from time to time
party thereto.”

““Subscription Agreement” means the Subscription Agreement dated as of the First
Amendment Effective Date, by and among the Borrower and the Subscribers (as
defined therein) party thereto.”

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following to the end of the first sentence of the definition of “Affiliate”:

“; provided further that none of KKR Credit Advisors (US) LLC or any of its
Affiliates (including any Fund that is administered or managed by KKR Credit
Advisors (US) LLC or any of its Affiliates or any entity or Affiliate of an
entity that administers or manages KKR Credit Advisors (US) LLC) shall be deemed
to be an “Affiliate” of the Borrower or any of its Subsidiaries.”

(c) Section 1.01 of the Credit Agreement is hereby amended by adding the
following to the end of clause (a) of the definition of “Permitted ABL Debt”:

“; provided that the definition of “Borrowing Base” (including any related or
incorporated definitions) set forth in such revolving facility is not amended to
increase borrowing availability thereunder compared to the definition of

 

2



--------------------------------------------------------------------------------

“Borrowing Base” in the ABL Credit Agreement as in effect on the First Amendment
Effective Date (it being understood that the foregoing shall not limit
modifications of reserves or other discretionary actions of the “Agent” (as
defined in the ABL Credit Agreement) or any other ABL Representative if taken
pursuant to provisions not materially more favorable to the Borrower and the
Subsidiaries than the applicable provisions set forth in the ABL Credit
Agreement as in effect on the First Amendment Effective Date), all as determined
by the Board of Directors, notice of which determination shall be provided to
the Administrative Agent and shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its disagreement within five (5) Business
Days following receipt of such notice),”.

(d) Clause (f) of Section 2.06 of the Credit Agreement is hereby amended by
adding the following paragraph as a new clause (f)(iii), immediately following
clause (f)(ii) thereof:

“Without limiting the generality of the foregoing and notwithstanding anything
to the contrary in this Agreement or any other Loan Document, it is understood
and agreed that if the Obligations are accelerated as a result of the occurrence
and continuance of any Event of Default (including by operation of law or
otherwise), the prepayment premium or fee set forth in clause (f)(i) above (the
“Prepayment Premium”), if any, determined as of the date of acceleration, will
also be due and payable and will be treated and deemed as though the Tranche B
Loans were prepaid as of such date and shall constitute part of the Obligations
for all purposes herein. Any Prepayment Premium payable in accordance with the
immediately preceding sentence shall be presumed to be the liquidated damages
sustained by each Lender as the result of the early termination, and the
Borrower agrees that it is reasonable under the circumstances currently
existing. The Prepayment Premium, if any, shall also be payable in the event the
Obligations (and/or this Agreement or the Notes evidencing the Obligations) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. THE BORROWER EXPRESSLY WAIVES
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH
ANY SUCH ACCELERATION. The Borrower expressly agrees that (A) the Prepayment
Premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (B) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made, (C) there has been a course of conduct between Lenders and
the Borrower giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium, and (D) the Borrower shall be estopped
hereafter from claiming differently than as agreed to in this
Section 2.06(f)(iii). The Borrower expressly acknowledges that its agreement to
pay the Prepayment Premium to Lenders as herein described is a material
inducement to Lenders to provide the Commitments and make the Loans.”

 

3



--------------------------------------------------------------------------------

(e) Clause (c) of Section 2.07 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, the outstanding Obligations shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of principal
balance of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section 2.07 or (ii) in the
case of any other amount, 2% per annum plus the rate applicable to Base Rate
Loans as provided in Section 2.07(a)(i).”

(f) Clause (c) of Section 2.19 of the Credit Agreement is hereby relettered as a
new clause (d), and a new clause (c) of Section 2.19 of the Credit Agreement is
hereby added as follows:

“(c) The Borrower, the Administrative Agent and the Lenders agree to treat
(i) the issuance of Equity Interests pursuant to the Subscription Agreement, the
value of which will be calculated by reference to the closing price of such
Equity Interests on the Closing Date (as defined in the Subscription Agreement),
taking into account the 19.9% dilution that results from such issuance, as a
“positive adjustment” (within the meaning of Regulations Section 1.1275-4) to
the projected payment schedule of the Old Loan described in Section 2.19(b) and
otherwise as interest for all relevant U.S. federal income tax purposes;
(ii) the First Amendment as being a “significant modification” of the Tranche B
Loans within the meaning of Regulations Section 1.1001-3(e), and thus for U.S.
federal income tax purposes resulting in a deemed exchange of the existing
Tranche B Loans (collectively, the “Old Loan”) for a new debt instrument (the
“New Loan”); and (iii) the New Loan as a contingent payment debt instrument
governed by the rules set forth in Regulations Section 1.1275-4, for which the
Borrower shall provide the Lenders with a schedule setting forth the comparable
yield and projected payment schedule for the New Loan within 15 days after the
First Amendment Effective Date; provided that such schedule shall be subject to
the Lenders’ review and comments, such comments to be provided to the Borrower
within 15 days of the receipt of the schedule. The Borrower and the Lenders
shall discuss in good faith any Lender comments and seek to agree on a binding
projected payment schedule; provided, however, that if the Borrower and the
Lenders are unable to agree within 30 days of the Borrower’s receipt of the
Lenders’ comments, each party shall be entitled to proceed with its tax
reporting obligations as contemplated by the applicable Regulations.”

 

4



--------------------------------------------------------------------------------

(g) Article V of the Credit Agreement is hereby amended by adding the following
as new Section 5.15, immediately following Section 5.14 therein:

“5.15. Board Observation Rights and Board Representation.

(a) Subject to Section 5.15(c) and only so long as no Lender Designee is a
member of the Borrower Board, upon prior written notice from the Majority
Lenders to the Borrower, the Majority Lenders may designate one representative
acceptable (such acceptance not to be unreasonably withheld, conditioned or
delayed) to the Nominating/Corporate Governance Committee of the Borrower Board
(an “Observer”) to attend and observe (but not vote) at all meetings of the
Borrower Board and any committee thereof, whether in person, by telephone or
otherwise; provided that (i) the attendance of the Observer shall not be
required for determining the existence of a quorum and (ii) the Observer shall,
and the Lenders shall cause the Observer to, maintain as confidential all
information provided to it by or on behalf of the Borrower and the Subsidiaries
and all discussions at any meeting of, or with any member of, the Borrower Board
or any committee thereof, in each case in the Observer’s capacity as such (and
such information and discussions shall be deemed to be Information for all
purposes hereof), and, upon request of the Borrower, the Observer shall execute
a confidentiality agreement in form and substance reasonably satisfactory to the
Observer and the Borrower (it being understood that such agreement shall permit
disclosure of any such information and discussions to the Administrative Agent
and the Lenders, subject to their obligations under Section 10.07, and contain
other customary exclusions). The Borrower shall notify the Observer (at the same
time as such notice is given to the members of the Borrower Board or the
applicable committee thereof) in writing (which may be by e-mail) of (A) the
date and time for each general or special meeting of the Borrower Board or any
committee thereof (and any Board or similar governing body of any Subsidiary if
the Observer so requests) and (B) the adoption of any resolutions or actions by
written consent. The Borrower shall deliver (which may be by e-mail) to the
Observer (at the same time as such materials are delivered to the members of the
Borrower Board or the applicable committee thereof) any materials delivered to
the members of the Borrower Board or any committee thereof (and any Board or
similar governing body of any Subsidiary if the Observer so requests), including
a draft of any resolutions or actions proposed to be adopted by written consent,
and prior to such meeting or adoption by consent the Observer may contact
members of the Borrower Board or any committee thereof (and any Board or similar
governing body of any Subsidiary if the Observer so requests) and discuss the
pending actions to be taken. The Observer may be excluded from any portion of
any meeting, and materials provided to the Observer in connection with any
meeting may be redacted, to the extent that the Borrower Board or any committee
thereof reasonably determines that (x) such exclusion or redaction is reasonably
necessary to preserve the attorney-client privilege or the attorney work product
privilege, (y) a conflict of interest would arise as a result of the Observer
attending such portion of such meeting or receiving such materials and
(z) information being discussed at such meeting (or receipt of materials related
to such meeting) relates to the Borrower’s or any of its Subsidiaries’ strategy,
negotiating position or other matters relating to this Agreement or any other
Loan

 

5



--------------------------------------------------------------------------------

Documents, the ABL Credit Agreement or any other ABL Documents or, in each case,
any permitted refinancings thereof. The Borrower shall pay the Observer’s
reasonable and documented out of pocket expenses (including the reasonable cost
of airfare, meals and lodging) in connection with the Observer’s in-person
attendance at such meetings.

(b) Subject to Section 5.15(c), upon prior written notice from the Majority
Lenders to the Borrower and the Borrower Board and any committee thereof, as
applicable, shall take all appropriate action under the Borrower’s
Organizational Documents to expand the Borrower Board by one (1) board seat
(unless there shall be an existing vacancy on the Borrower Board), and to fill
such new or existing vacancy with a designee nominated by the Majority Lenders
who is acceptable (such acceptance not to be unreasonably withheld, conditioned
or delayed) to the Nominating/Corporate Governance Committee of the Borrower
Board (the “Lender Designee”). In the event the Lender Designee is required to
submit his or her resignation to the Chairman of the Borrower Board for
consideration by the Nominating/Corporate Governance Committee pursuant to the
Borrower Board’s policy on majority voting, the Nominating/Corporate Governance
Committee makes a recommendation to the Borrower Board concerning the acceptance
or rejection of such resignation and the Borrower Board determines to accept the
Lender Designee’s resignation, then (i) the Borrower Board shall not reduce the
size of the Borrower Board to eliminate the vacancy created thereby, (ii) the
Majority Lenders shall have the right to nominate a replacement Lender Designee,
who must meet the requirements set forth above, and (iii) upon such nomination,
the Borrower and the Borrower Board and any committee thereof, as applicable,
shall take all appropriate action under the Borrower’s Organizational Documents
to fill the vacancy created thereby with such replacement Lender Designee.

(c) Notwithstanding anything in Sections 5.15(a) and 5.15(b) to the contrary, if
KKR Credit Advisors (US) LLC and its Affiliates (including any Fund that is
administered or managed by KKR Credit Advisors (US) LLC or any of its Affiliates
or any entity or Affiliate of an entity that administers or manages KKR Credit
Advisors (US) LLC) cease, in the aggregate, to beneficially own a number of
shares of the Borrower’s common stock at least equal to five percent (5%) of all
such shares then outstanding, (i) the right to designate and maintain the
Observer set forth in Section 5.15(a) shall immediately terminate and (ii) the
Lender Designee, if any, shall promptly resign from the Borrower Board and the
right of the Majority Lenders to designate and maintain the Lender Designee
under Section 5.15(b) shall terminate.

(h) Article VI of the Credit Agreement is hereby amended by adding the following
section as new Section 6.19, immediately following Section 6.18 therein:

“6.19. Suspension of Testing of Financial Covenants During the Covenant Test
Suspension Period. Notwithstanding anything in Sections 6.15 and 6.16 to the
contrary, solely during the Covenant Test Suspension Period, the Interest
Coverage Ratio and the

 

6



--------------------------------------------------------------------------------

Total Leverage Ratio shall not be tested to determine compliance with
Section 6.15 or 6.16, respectively, and any failure by the Loan Parties to
comply with the Interest Coverage Ratio and Total Leverage Ratio as set forth in
such applicable sections during the Covenant Test Suspension Period shall not be
deemed to be or result in a Default or an Event of Default; provided that the
financial covenants set forth in Sections 6.15 and 6.16 shall be applicable for
all other purposes tested or referenced under this Agreement as if in effect
during the Covenant Test Suspension Period.”

(i) Clause (m) of Section 6.02 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Permitted ABL Debt in an aggregate principal amount not to exceed $200,000,000
at any time outstanding; provided that at any time no more than $25,000,000 of
such Debt outstanding may be the primary obligation (as borrower or account
party) of Subsidiaries that are not Loan Parties; and”.

(j) Subclause (ii) of clause (h) of Section 6.05 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(ii) the cash consideration (other than Permitted Consideration Payments) paid
in connection with all such Acquisitions does not exceed $10,000,000 in the
aggregate since the Closing Date;”.

(k) Clause (l) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(l) other Investments and other Acquisitions; provided that (i) the aggregate
outstanding amount of Investments made in reliance on this clause (l), together
with, without duplication, the aggregate amount of consideration paid in
connection with all other Acquisitions made in reliance on this clause (l), in
each case in any fiscal year shall not exceed $10,000,000 and (ii) the aggregate
amount of Investments made in reliance on this clause (l) outstanding at any
time, together with, without duplication, the aggregate amount of consideration
paid in connection with all other Acquisitions made in reliance on this clause
(l), shall not exceed $10,000,000 at any time outstanding; and”.

(l) Section 10.06(b)(iii)(A) of the Credit Agreement is hereby amended by
deleting the phrase “under Section 7.01(a) or 7.01(e)” where it appears therein.

(m) The Credit Agreement is hereby further amended by deleting the words
“Required Lenders” and replacing them with “Majority Lenders” everywhere such
words appear in Sections 1.01 and 10.20 of the Credit Agreement (and any
references to such Sections).

 

7



--------------------------------------------------------------------------------

(n) Article X of the Credit Agreement is hereby further amended by adding the
following Section 10.22 at the end of such Article:

“10.22 Not Publically Traded For Certain Period after First Amendment Effective
Date. Each Credit Party (a) represents and warrants as of the First Amendment
Effective Date that none of the Credit Parties nor any of its Affiliates
(including KKR Credit Advisors (US) LLC and each of its Affiliates), including
any Fund that is administered or managed by any Lender or any of its Affiliates
or any entity or Affiliate of an entity that administers or manages such Lender
or any of its Affiliates (including KKR Credit Advisors (US) LLC), has any plan
or intention to take an action that could reasonably be expected to, and
(b) shall not, and shall cause each of its Affiliates (including KKR Credit
Advisors (US) LLC and each of its Affiliates), including any Fund that is
administered or managed by any Lender or any of its Affiliates or any entity or
Affiliate of an entity that administers or manages such Lender or any of its
Affiliates (including KKR Credit Advisors (US) LLC), not to, take any action
that would, directly or indirectly, in each case, result in the Tranche B Loans
being treated as traded on an established market within the meaning of Treasury
Regulations Section 1.1273-2(f) at any time during the 31-day period ending 15
days after the First Amendment Effective Date.”

SECTION 3. Conditions to Effectiveness of First Amendment. This First Amendment
shall become effective on the first date (the “First Amendment Effective Date”)
on which:

(a) The Arranger and the Lenders shall have the reasonable opportunity to review
and comment on all public filings or announcements (collectively, the “Required
Disclosures”) to be made in connection with this First Amendment and the Equity
Documents by the Borrower with the SEC or any other Governmental Authority as
required under applicable laws, including Federal and state securities laws;

(b) The Arranger and the Administrative Agent (or their respective counsels)
shall have received duly executed counterparts hereof that, when taken together,
bear the signatures of the Borrower and Lenders representing the Majority
Lenders;

(c) The Arranger and the Administrative Agent (or their respective counsels)
shall have received duly executed copies of the Subscription Agreement and all
other Equity Documents;

(d) The Arranger and the Administrative Agent (or their respective counsels)
shall have received certificates from the appropriate Governmental Authority
certifying as to the good standing, existence and authority of each Loan Party
in the jurisdiction of its incorporation or formation; and

(e) The Arranger and the Administrative Agent (or their respective counsels)
shall have received a certificate dated the First Amendment Effective Date from
a Responsible Officer of the Borrower certifying that:

(i) The Borrower and its Subsidiaries, taken as a whole, after giving effect to
this First Amendment, are Solvent as of the First Amendment Effective Date;

 

8



--------------------------------------------------------------------------------

(ii) No Default or Event of Default has occurred and is continuing as of the
First Amendment Effective Date;

(iii) All representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement are true and correct as of the First
Amendment Effective Date in all material respects (except that to the extent any
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be true
and correct in all respects as of the First Amendment Effective Date), except to
the extent that any such representation and warranty relates solely to an
earlier date, in which case such representation and warranty was true and
correct in all material respects (except that to the extent any representation
and warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty was true and correct in all
respects) as of such earlier date; and

(iv) The Organizational Documents of each Loan Party, including all amendments
thereto, delivered to the Administrative Agent on December 15, 2014, pursuant to
the Credit Agreement remain in full force and effect as of the First Amendment
Effective Date and have not been amended, waived or supplemented since such date
and to the First Amendment Effective Date.

SECTION 4. Post Amendment Covenant. On or before March 31, 2015, (a) the
Administrative Agent and the Arranger shall have received a report and opinion
of PricewaterhouseCoopers LLP in connection with the audited annual financial
statements of the Borrower required pursuant to Section 5.06(a) of the Credit
Agreement for the fiscal year ending December 31, 2014, and such report and
opinion shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit, and
(b) the Borrower shall have publicly filed with the SEC the Borrower’s Annual
Report on Form 10-K with respect to the fiscal year ending December 31, 2014;
provided that, failure by the Borrower to comply with this Section 4 shall be an
immediate Event of Default under the Credit Agreement.

SECTION 5. Representations and Warranties. Each Loan Party represents and
warrants as of the First Amendment Effective Date as follows:

(a) Authority Etc. Each of the Loan Parties has the requisite organizational
power and authority to execute, deliver and perform this First Amendment. The
execution, delivery and performance by each Loan Party of this First Amendment
(a) have been duly authorized by all necessary organizational action on the part
of such Loan Party, (b) do not and will not (i) contravene the terms of such
Loan Party’s Organizational Documents, (ii) violate any Legal Requirement or
(iii) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than any Lien created under the Loan Documents and liens
created under the ABL Documents) under, (A) the provisions of any indenture,
instrument or agreement to which such Loan Party is a party or by which it or
its property is bound or (B) any order injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject, except, in the case of clauses (b)(ii) and (b)(iii) above,
the extent any of the foregoing could not, individually or in the aggregate,
reasonably be expected to

 

9



--------------------------------------------------------------------------------

have a Material Adverse Effect. No authorization, approval, consent, exemption
or other action by, or notice to or filing with, and Governmental Authority is
necessary or required on the part of any Loan Party in connection with the
execution, delivery and performance by any Loan Party of this First Amendment,
except (I) as such have been obtained or made and are in full force and effect,
and (II) actions by, and notices to or filings with, Governmental Authorities
(including the SEC) that may be required in the ordinary course of business from
time to time or that may be required to comply with the express requirements of
the Loan Documents.

(b) Enforceability. This First Amendment has been duly executed and delivered by
each Loan Party. This First Amendment constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally or general principles of
equity.

(c) Representations and Warranties. After giving effect to this Amendment, the
representations and warranties contained in each Loan Document are true and
correct in all material respects (except that such materiality qualifier shall
be not applicable to any representations and warranties that already are
qualified or modified by the materiality in the text thereof) on and as of the
date hereof, as though made on and as of the date hereof (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

(d) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof.

SECTION 6. Reaffirmation and Ratification. The Loan Parties hereby:

(a) acknowledge and agree that the Liens and security interests created under
the Security Agreement and the other Security Documents in favor of the
Administrative Agent for the benefit of the Lenders and securing payment of all
“Obligations” (including, without limitation, all prior loans or advances made
to the Borrower by the Lenders) outstanding pursuant to the Credit Agreement
shall remain in full force and effect with respect to the Obligations and are
hereby and thereby reaffirmed,

(b) acknowledge and reaffirm their respective obligations as set forth in each
Loan Document (as amended or otherwise modified by this First Amendment),
including, without limitations, all Obligations under the Credit Agreement and
the other Loan Documents as amended or otherwise modified by this First
Amendment),

(c) agree to continue to comply with, and be subject to, all of the terms,
provisions, conditions, covenants, agreements and obligations applicable to them
set forth in each Loan Document (as amended or otherwise modified by this First
Amendment), which remain in full force and effect, and

 

10



--------------------------------------------------------------------------------

(d) confirm, ratify and reaffirm that (i) the guarantees and indemnities given
by them pursuant to the Credit Agreement and/or any other Loan Documents
continue in full force and effect, following and notwithstanding the amendments
thereto pursuant to this First Amendment, and (ii) the security interest granted
to Administrative Agent, for the benefit of the Lenders, pursuant to the Loan
Documents in all of their right, title, and interest in all then existing and
thereafter acquired or arising Collateral in order to secure prompt payment and
performance of the Obligations, is continuing and is and shall remain unimpaired
and continue to constitute a first priority security interest (subject to
Permitted Liens) in favor of the Administrative Agent, for the benefit of the
Lenders, with the same force, effect and priority in effect immediately prior to
entering into this First Amendment.

SECTION 7. Release. Each Loan Party hereby remises, releases, acquits, satisfies
and forever discharges the Arranger, the Administrative Agent, the Lenders and
their respective agents, employees, officers, directors, predecessors, attorneys
and all others acting or purporting to act on behalf of or at the direction of
the Arranger, the Administrative Agent or the Lenders (“Releasees”), of and from
any and all manner of actions, causes of action, suits, damages, claims and
demands, in each case, that as of the date hereof are known or reasonably should
be known to such Loan Party, in law or in equity, which such Loan Party ever
had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever through the date hereof (it being understood
that nothing in this sentence shall release or otherwise affect the covenants of
the Releasees under the Credit Agreement and the other Loan Documents, in each
case, after the First Amendment Effective Date). Without limiting the generality
of the foregoing, each Loan Party hereby waives and affirmatively agrees not to
allege or otherwise pursue any actions, causes of action, suits, damages, claims
and demands that it shall or may have as of the date hereof against any
Releasees in connection with the Credit Agreement or the other Loan Documents,
including, but not limited to, the rights to contest (i) the right of the
Arranger, the Administrative Agent and each Lender to exercise its rights and
remedies described in the Credit Agreement, (ii) any provision of the Credit
Agreement or the other Loan Documents or (iii) any conduct of the Arranger, the
Administrative Agent, the Lenders or other Releasees relating to or arising out
of the Credit Agreement or the other Loan Documents on or prior to the date
hereof.

SECTION 8. Estoppel. To induce the Arranger, the Administrative Agent and the
Lenders to enter into this First Amendment, each Loan Party hereby acknowledges
and agrees that, after giving effect to this First Amendment, as of the date
hereof, to the knowledge of any Loan Party, there exists no right of offset,
defense, counterclaim or objection in favor of any Loan Party as against the
Arranger, the Administrative Agent or any Lender with respect to the
Obligations.

SECTION 9. Effects on Loan Documents. Except as specifically amended herein, all
provisions of the Credit Agreement and the other Loan Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. Except as otherwise expressly provided herein, the execution,
delivery and effectiveness of this First Amendment shall not operate as a waiver
of any right, power or remedy of any Lender, the Arranger or the Administrative
Agent under any of the Loan Documents or constitute a waiver or consent of any
provision of the Loan Documents or to any further or future action on the part
of the Loan Parties that would require a waiver or consent of the Majority
Lenders or the Administrative Agent.

 

11



--------------------------------------------------------------------------------

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS FIRST AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.13 OF THE CREDIT AGREEMENT AS
IF SUCH SECTION WAS SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.

SECTION 11. Loan Document. This First Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
From and after the First Amendment Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof” and words of similar
import, as used in the Credit Agreement and the other Loan Documents, shall
refer to the Credit Agreement as amended hereby.

SECTION 12. Execution in Counterparts. This First Amendment may be executed in
counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[signature pages to follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

WILLBROS GROUP, INC. By:

/s/ Richard W. Russler

Name: Richard W. Russler Title: Treasurer

Signature Page to First Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

/s/ Stephanie Dickens

Name: Stephanie Dickens Title: Authorized Officer

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY:

WILLBROS UNITED STATES HOLDINGS, INC.

WILLBROS GOVERNMENT SERVICES (U.S.), LLC

WILLBROS CONSTRUCTION (U.S.), LLC

WILLBROS ENGINEERS (U.S.), LLC

WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.

WILLBROS MIDSTREAM SERVICES (U.S.), LLC

WILLBROS PROJECT SERVICES (U.S.), LLC

WILLBROS ENGINEERS, LLC

WILLBROS DOWNSTREAM, LLC

PREMIER WEST COAST SERVICES, INC.

CONSTRUCTION TANK SERVICES, L.L.C.

WILLBROS UTILITY T&D HOLDINGS, LLC

WILLBROS T&D SERVICES, LLC

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.

CHAPMAN CONSTRUCTION CO., L.P.

WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC

BEMIS, LLC

WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC

WILLBROS UTILITY T&D OF NEW YORK, LLC

LINEAL INDUSTRIES, INC.

SKIBECK PIPELINE COMPANY, INC.

TRAFFORD CORPORATION

 

By:

/s/ Richard W. Russler

Name: Richard W. Russler Title: Treasurer of each of the above-listed entities

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

KKR LENDING PARTNERS II L.P., as a Lender By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

CORPORATE CAPITAL TRUST, INC.,

as a Lender

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

KKR LENDING PARTNERS FUNDING LLC,

as a Lender

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

KKR-VRS CREDIT PARTNERS L.P.,

as a Lender

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory KKR LENDING PARTNERS FUNDING
III LLC, as a Lender By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

KKR CREDIT SELECT FUNDING LLC, as a Lender By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

LINCOLN INVESTMENT SOLUTIONS, INC.,

as a Lender

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

KKR CREDIT ADVISORS (US) LLC,

as Arranger

By:

/s/ Nicole Macarchuk

Name: Nicole Macarchuk Title: Authorized Signatory

 

Signature Page to First Amendment